[Franklin Templeton Logo - Graphic] FRANKLIN LARGE CAP EQUITY FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin Large Cap Equity Fund (the “Large Cap Fund”), a series of Franklin Global Trust (“FGT”), scheduled for March 9, 2016, at 9:00 a.m., Pacific time. These materials discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individual(s) named on your proxy card to vote on important issues relating to the Large Cap Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal which is in accordance with the Board of Trustees’ recommendation on page 8 of the Prospectus/Proxy Statement. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional solicitation or mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may vote by telephone or if eligible, through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. FRANKLIN LARGE CAP EQUITY FUND One Franklin Parkway San Mateo, California 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on March 9, To the Shareholders of the Franklin Large Cap Equity Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin Large Cap Equity Fund (the “Large Cap Fund”), a series of Franklin Global Trust (“FGT”), will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, California, on March 9, 2016, at 9:00 a.m., Pacific time. The Meeting is being called for the following purposes: 1.
